Citation Nr: 1009426	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to November 17, 2006, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1959, and from December 1959 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran a TDIU, effective November 
17, 2006.  The Veteran subsequently initiated and perfected 
an appeal of this effective date determination.  

The Board notes that at a May 2007 hearing before a Veterans 
Law Judge, the Veteran discussed the matter of the effective 
date assigned his TDIU in the March 2007 rating action, 
although the record at the time showed that the Board did not 
have jurisdiction over the issue (as the Veteran had not even 
initiated an appeal of the matter).   In an August 2007 
remand, the Board construed the hearing transcript itself as 
a notice of disagreement, but see Beyrle v. Brown, 9 Vet. 
App. 24 (1996), and remanded the earlier effective date issue 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Given that the Board did 
not have jurisdiction over the matter when the Veteran 
attended the May 2007 hearing, there is no requirement that 
the Veterans Law Judge who conducted that hearing participate 
in the instant decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).
 
On his March 2008 VA Form 9, the Veteran requested a personal 
hearing on this issue before a member of the Board; however, 
prior to any such hearing being afforded him, he filed a June 
2009 written statement to withdraw his hearing request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was received June 16, 
2003; at that time, he had been granted service connection 
for coronary artery disease, status post coronary artery 
bypass graft, a lumbosacral strain, a hiatal hernia, 
tendonitis of the right shoulder, hypertension, episodic 
glaucomatocyclite crises, hearing loss of the left ear, a 
deviated nasal septum, post-operative, and residuals of a 
right knee injury, for a combined rating of 80 percent.  

2.  Prior to November 17, 2006, the evidence did not 
establish that the Veteran was unemployable due solely to his 
service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 17, 
2006, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In July 2003, March 2006, and June 2006 letters, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the underlying issue on appeal, 
entitlement to a TDIU.  Additionally, the March 2006 letter 
provided him with the general criteria for the downstream 
issues of assignment of an effective date and initial rating.  
Id.  

The Board notes that, in the present case, complete notice 
was issued prior to the March 2007 determination on appeal; 
thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examinations on several occasions, including in July 2003 and 
June 2006 on the issue of his employability.  The Board notes 
that the VA examination reports contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
are adequate for purposes of this appeal.  The Board is not 
aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks an effective date prior to November 17, 
2006, for the award of a TDIU.  The assignment of effective 
dates of awards is generally governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  In the case of claims for an 
increased disability rating, the effective date assigned is 
generally the date of receipt of the claim, or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  

However, if the claim is filed within one year of the date 
that evidence shows an increase in the disability rating has 
occurred, the earliest date of which an increase is factually 
ascertainable will be used, not necessarily the date of 
receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1), (2) 
(2009); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  An increase cannot be assigned prior to 
being clinically established.  38 C.F.R. § 3.400 (2009).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Id. at 1384 (Fed. Cir. 2001).  An 
"informal claim must identify the benefit sought."  Id.  
The Federal Circuit has elaborated that VA "has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised.  With respect to all pro se pleadings, ... VA [must] 
give a sympathetic reading to the Veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Szemraj v. 
Principi, 357 F.3d 1370 (2004). 

Applicable statutory and regulatory provisions require the 
Board to look at all communications in the file that may be 
interpreted as applications or claims, formal or informal, 
for increased benefits and then to all other evidence of 
record to determine the earliest date as of which, within the 
one year prior to the filing of a formal claim for TDIU, the 
increase in disability was ascertainable.  Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In this case, 
the Veteran's formal claim for a TDIU was received by the RO 
on June 16, 2003; the RO granted a TDIU effective from 
November 17, 2006, based on private medical records 
indicating an increase in the severity of the Veteran's 
service-connected coronary artery disease, status post 
coronary artery bypass graft.  Specifically, a November 17, 
2006, cardiac scan confirmed such findings as moderate 
defects in the Veteran's inferior and inferobasal walls.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).  "Substantially gainful 
employment" is that employment that "is ordinarily followed 
by the non-disabled to earn their livelihoods with earnings 
common to the particular occupation in the community where 
the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991). Neither marginal nor part-time or 
sporadic employment will not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2009); Moore, 
supra.  

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  In the present 
case, the Veteran already met the 38 C.F.R. § 4.16(a) 
criteria at the time he filed his TDIU claim in June 2003.  
At that time, he was in receipt of a combined rating of 80 
percent, to include a 60 percent rating for his coronary 
artery disease, status post coronary artery bypass graft.  
The Board has reviewed the record to see if his prior claims 
for either increased ratings or service connection raised the 
matter of a TDIU, but finds that none of those claims did 
raise that issue.  The Board notes that his prior claim 
involving cardiovascular disease did include consideration of 
a period of hospitalization, but points out that he was 
compensated for the period with a temporary total evaluation 
and that, as explained below, he was employed to an extent 
during the surrounding period.  The Board consequently finds 
that a claim for a TDIU was not raised informally prior to 
the date of the formal claim.

Upon receipt of the Veteran's June 2003 claim, he was 
afforded a July 2003 VA general medical examination, with 
March 2004 addendum.  The examiner noted the Veteran had been 
granted service connection for coronary artery disease, 
status post coronary artery bypass graft, a lumbosacral 
strain, a hiatal hernia, tendonitis of the right shoulder, 
hypertension, episodic glaucomatocyclite crises, hearing loss 
of the left ear, a deviated nasal septum, post-operative, and 
residuals of a right knee injury.  After reviewing his 
medical history and physically examining the Veteran, the 
examiner noted the Veteran's lumbosacral strain would 
preclude employment requiring "lifting, pushing, shoving, 
prolonged walking or lack of ability to change body 
positions."  However, in his March 2004 addendum, the 
examiner stated "sedentary employment might be feasible" 
for the Veteran, as long as he had limited lifting, walking, 
and standing, and was able to shift his body position as 
needed.  Likewise, a July 2003 opinion from a VA audiologist 
indicated the Veteran would have only "moderate difficulty" 
in employment secondary to his service-connected hearing loss 
of the left ear.  

Another VA medical examination was afforded the Veteran in 
June 2006.  His service-connected disabilities were again 
noted, to include his coronary artery disease, post coronary 
artery bypass graft, and his lumbosacral strain.  The 
examiner noted the Veteran walked very slowly but with a 
normal gait and without need of an assistance device.  He 
also spoke very slowly, and had great difficulty recalling 
dates, suggesting slowing of his mental processes.  After 
reviewing his medical history and physically examining the 
Veteran, the examiner concluded the Veteran was "suitable 
for sedentary employment provided he is able to change body 
position at will and to take minor analgesics."  The Veteran 
would not, however, be capable of performing any employment 
activities involving lifting, pushing, or shoving, or 
otherwise involving his back, right knee, or right shoulder.  
In a December 2006 addendum to the examination report, the 
examiner stated the Veteran's primary service-connected 
impairment to employment was his back pain, not his coronary 
artery disease, which had minimal impact.  For this reason, 
the Veteran would be unable to sustain employment requiring 
lifting, pushing, shoving, and related activities.  

In denying the Veteran a TDIU prior to November 2006, the RO 
noted the Veteran worked for several years until 
approximately January 2006 at a golf course facility.  
However, he generally worked no more than 8-12 hours per 
week, less than half what is generally accepted as full-time 
employment, of 40 hours.  Therefore, the Board finds this 
employment to be merely marginal and not evidence, in and of 
itself, of the Veteran's employability in 2006 or prior.  See 
38 C.F.R. § 4.16(a) (2009); Moore, supra.  It is noted he 
last worked full-time in the mid-1990's, until he retired 
from the federal government.  

Nevertheless, the Board finds the preponderance of the 
evidence is against a finding that the Veteran was 
unemployable due to service-connected disabilities prior to 
November 17, 2006, so as to support an earlier effective date 
for the award of a TDIU.  While he had met the schedular 
criteria set by 38 C.F.R. § 4.16 since his claim was received 
on June 16, 2003, the evidence did not establish he was 
precluded from all forms of gainful employment at that time.  
The June 2003 and June 2006 medical examinations and opinions 
both concluded that while his service-connected disabilities 
precluded employment which required significant physical 
activity, sedentary employment was not precluded.  Such a 
conclusion was further confirmed by the fact the Veteran was 
able to work, albeit for a limited number of hours, up until 
2006.  In the absence of competent medical evidence to the 
contrary, the Board does not find the Veteran met the 
criteria for a TDIU prior to November 17, 2006, and an 
earlier effective date must therefore be denied.  

In conclusion, the preponderance of the evidence is against 
the award of an effective date prior to November 17, 2006, 
for the award of a TDIU, as entitlement to such a benefit was 
not established prior to that date.  As a preponderance of 
the evidence is against the award of an earlier effective 
date, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an effective date prior to November 17, 2006, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


